The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of February 22, 2019. By Preliminary amendment of February 22, 2019 the Applicant amended claims 8, 9, 12, 13 and 14. Therefore, claims 1 to 16 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on February 7, 2020 and August 7, 2019 were filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-14 and 16 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Wang (Patent Publication 2017/0092172 A1) in view of Zhao (US Patent Publication 2017/0162153 A1).    
	In regard of claim 1, Wang discloses a shift register element, comprising:
a first input circuit configured to provide a first node with a signal of a first reference level terminal under the control of an input signal terminal (See at least Figure 1a and 5 of Wang illustrating a shift register element including a first input circuit (1) with a first node with a signal of a first reference level terminal (CN1) to control an input signal terminal as discussed in paragraphs [0061-0062]); a second input circuit configured to provide the first node with a signal of a second reference level terminal under the control of a reset signal terminal (See at least Figure 1a of Wang illustrating a second input circuit (2) including a second reference signal (CN2) as discussed in paragraphs [0061-0063] of Wang); a first node control circuit configured to provide the first node with a signal of a fourth reference level terminal under the control of a third node (See Figure 1a of Wang illustrating a first node control circuit (3) with a signal of a fourth reference level terminal (VN1) as discussed in paragraph [0064]); a second node control circuit configured to provide a second node with a signal of a first clock signal terminal under the control of the first reference level terminal, and to provide the second node with a signal of a second clock signal terminal under the control of the second reference level terminal (See at least Figure 1 a of Wang illustrating a second 
	However, the reference to Wang does not show a shift register elements comprising a third node control circuit configured to provide a third node with a signal of a third reference level terminal under the control of the second node, and to provide the third node with the signal of the fourth reference level terminal under the control of the first node.
	In the same field of endeavor, Zhao discloses a shift register element as shown in Figure 2 comprising a third node control circuit (T9) configured to provide a third node with a signal of third reference level terminal (QN) under control of the second node (CK1, CK2)  and to provide a third node with the signal of the fourth reference level terminal under the control of the first node (Gas) as discussed in paragraphs [ 0062-0063] of Zhao. 
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use a third node control circuit shown by Zhao with the device shown by Wang in order to provide a basic scan driving function and the shift register function simultaneously having function of raising all the scan driving signals of the respective stages up to high voltage levels at the same time. 
claim 2, Wang and Zhao further disclose the shift register element according to claim 1, wherein the first input circuit comprises a first switch transistor, and the second input circuit comprises a second switch transistor, wherein: the first switch transistor has a gate connected with the input signal terminal, a first electrode connected with the first reference level terminal, and a second electrode connected with the first node (See at least Figure 2a of Wang illustrating the first input circuit comprising a first switch transistor (M1) with a gate connected with the input signal terminal (Input) a first electrode connected with the first reference level terminal (CN1) and second electrode connected with the first node (A) as discussed in paragraphs [0074-0076] of Wang); and the second switch transistor has a gate connected with the reset signal terminal, a first electrode connected with the second reference level terminal, and a second electrode connected with the first node (See at least Figure 2a of Wang illustrating the second switch transistor (M2) with a gate connected with the reset signal (CN1) terminal a first electrode connected with the second reference level terminal (CK1) and a second electrode connected with the first node as discussed in paragraphs [0074-0077] of Wang) .
	In regard of claim 3, Wang and Zhao further disclose the shift register element according to claim 1, wherein the second node control circuit comprises a third switch transistor and a fourth switch transistor, wherein: the third switch transistor has a gate connected with the first reference level terminal, a first electrode connected with the first clock signal terminal, and a second electrode connected with the second node (See at least Figure 2a of Wang illustrating the second node control circuit with third switch transistor (M3) connected with the first reference level terminal (CN2) and clock signal 
	In regard of claim 4, Wang and Zhao further disclose the shift register element according to claim 1, wherein the third node control circuit comprises a fifth switch transistor and a sixth switch transistor (See at least Figure 2 of Zhao illustrating the third node control circuit with a fifth switch transistor (T9) and sixth switch transistor (T12) as discussed in paragraph [0062] of Zhao), wherein: the fifth switch transistor has a gate connected with the second node, a first electrode connected with the third reference level terminal, and a second electrode connected with the third node (See at least Figure 2 of Zhao illustrating the fifth switching transistor (T9) with a gate connected with the second node (QN), third reference level terminal); and the sixth switch transistor has a gate connected with the first node, a first electrode connected with the fourth reference level terminal, and a second electrode connected with the third node (See at least Figure 2 of Zhao illustrating the sixth switch transistor (T12) with a gate connected with the first node (QN) and first electrode connected with the fourth reference level terminal (Q(N)) and second electrode connected with the third node (A(N)) as discussed in paragraphs [0062-0063] of Zhao).
claim 5, Wang and Zhao further disclose the shift register element according to claim 1, wherein the first node control circuit comprises a seventh switch transistor, wherein: the seventh switch transistor has a gate connected with the third node, a first electrode connected with the fourth reference level terminal, and a second electrode connected with the first node (See at least Figure 2 of Zhao illustrating the first node control circuit comprising a seventh switch transistor (T14) connected with the third node (A(N)) and fourth reference level terminal (Q(N)) and the first node (Y1)).
	In regard of claim 6, Wang and Zhao further disclose the shift register element according to claim 1, wherein the shift register element further comprises a level holder circuit, wherein the level holder circuit comprises a first capacitor and a second capacitor, wherein: the first capacitor is connected between the first node and the fourth reference level terminal; and the second capacitor is connected between the third node and the fourth reference level terminal (See at least Figure 2a of Wang illustrating a level holder circuit comprising first and second capacitors (C1, C2) with C1 connected between the first node (A) and fourth reference level terminal  (VN2) and C2 connected between the first node (A) and the fourth reference level terminal (VN2)).
	In regard of claim 7, Wang and Zhao further disclose the shift register element according to claim 1, wherein each of the output circuits comprises an eighth switch transistor, wherein: in the n-th output circuit, the eighth switch transistor has a gate connected with the first node, a first electrode connected with the (n+2)-th clock signal terminal, and a second electrode connected with the n-th output terminal (See Figure 2a of Wang illustrating output circuits comprising switch transistors (M10, M12) with a gate 
	In regard of claim 8, Wang and Zhao further disclose the shift register element according to claim 7, wherein each of the output circuits further comprises a ninth switch transistor, wherein: the gate of the ninth eighth switch transistor is connected with the first node through the ninth switch transistor, and a gate of the ninth switch transistor is connected with the third reference level terminal (See Figure 2a of Wang illustrating output circuit with a ninth switch transistor (M12) connected to the first node (A) and gate of the ninth switch transistor is connected with the third reference level terminal (VN2) as discussed in paragraph [0113] of Wang) .
	In regard of claim 9, Wang and Zhao further disclose the shift register element according to claim 1 any one of claims 1 to &, wherein the shift register element further comprises output reset circuits corresponding one-to-one to the output terminals, wherein: the output reset circuit corresponding to the n-th output terminal is configured to provide the n-th output terminal with the signal of the fourth reference level terminal under the control of the third node (See at least Figure 3 of Zhao illustrating output resent circuits  (T13, T14) configured to provide the output terminal (5) with the signal of the fourth reference terminal (Q1)).
	In regard of claim 10, Wang and Zhao further disclose the shift register element according to claim 9, wherein the output reset circuit comprises a tenth switch transistor, wherein: the tenth switch transistor has a gate connected with the third node, and a first electrode connected with the fourth reference level terminal; and in the output reset circuit corresponding to the n-th output terminal, the tenth switch transistor has a 
	In regard of claim 11, Wang and Zhao further disclose the shift register element according to claim 9, wherein the shift register element further comprises a discharging circuit, wherein: the discharging circuit is configured to provide the third node with the signal of the fourth reference level terminal under the control of an Enable control terminal (See at least Figure 5 of Zhao illustrating a discharging circuit (T19) provide the third node (Q(N-1)) of the fourth reference level terminal under the control of an Enable control terminal (Gas)).
	In regard of claim 12, Wang and Zhao further disclose the shift register element according to claim 11, wherein the discharging circuit comprises an eleventh switch transistor, wherein: the eleventh switch transistor has a gate connected with the Enable control terminal, a first electrode connected with the fourth reference level terminal, and a second electrode connected with the second third node (See at least Figure 5 of Zhao illustrating an eleventh switch transistor (T19) with a gate connected with an Enable control terminal (Gas)).
	In regard of claim 13, Wang and Zhao further disclose a method for driving the shift register element according to any one of claim 1, the method comprising: in an input period, the first input circuit provides the first node with the signal of the first reference level terminal under the control of the input signal terminal, and the third node control circuit provides the third node with the signal of the fourth reference level 
	In regard of claim 14, Wang and Zhao further disclose a gate driver circuit, comprising at least a cascading circuit, the cascading circuit comprising a plurality of cascaded shift register elements according to any one of claim 1, wherein:
in the cascading circuit, the N-th output terminal of each of the other shift register elements than a last shift register element is connected with the input signal terminal of a succeeding shift register element; and a first output terminal of each of the other shift register elements than a first shift register element is connected with the reset signal terminal of a preceding shift register element (See at least Figure 5 of Zhao illustrating a cascading circuit with a plurality of cascaded shift register elements connected with the reset signal terminal of a preceding shift register element as discussed in paragraphs [0158-0160] of Wang).

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent Publication 2009/0122951 A1 to Tobita discloses a shift register with similar structure.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.


/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692